DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 23, 2022 has been entered.  Claims 1 – 7, 10 – 12 and 14 – 16 are pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection, 35 U.S.C. 101 rejection, and 35 U.S.C. 103 rejection previously set forth in the Non-Final Office Action mailed June 30, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 7, 10 – 12 and 14 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0054, line 3, the trademark Bluetooth® is used without being cited as a registered trademark.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7, 10 – 12 and 14 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the disclosure does not provide adequate support for the claim limitation “wherein the sentiment score which is an N-dimensional vector is calculated in reverse order from a last sentence among the plurality of sentences, based on a relevance of each of the plurality of sentences constituting the plot summary to a highlight of the story of the content” because the disclosure does not disclose a sentiment score being calculated based on a relevance of each of the plurality of sentences constituting the plot summary to a highlight of the story of the content.  In paragraph 0016, lines 1-3, the specification recites “The sentiment score may be an N-dimensional vector. Calculating the sentiment score may include calculating the sentiment score for each of a plurality of sentences constituting the plot summary, in reverse order from a last sentence among the plurality of sentences.”, disclosing calculating the sentiment score for each of a plurality of sentences constituting the plot summary in reverse order from a last sentence among the plurality of sentences, but not disclosing the sentiment score being based on a relevance of each of the plurality of sentences constituting the plot summary to a highlight of the story of the content.  In paragraph 0061, lines 22-25, the specification recites “The reason for processing the sentiment factor as shown in FIG. 3 is that the number of sentences included in each of the plurality of plot summary differs and, in light of the general plot summary configuration, the highlight is highly likely to be positioned at the end.”, disclosing that the sentiment score is calculated in reverse order from the last sentence among the plurality of sentences because the highlight is highly likely to be positioned at the end of the summary, but not disclosing the sentiment score being based on a relevance of each of the plurality of sentences constituting the plot summary to a highlight of the story of the content.
Claims 2 – 7, 10 – 12 and 14 – 16 are also rejected as they depend from claim 1, and thus recite the limitations of claim 1, and therefore contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7, 10 – 12 and 14 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "performing preprocessing on text data only including a plot summary about a story of a content, and on a success score corresponding to the content".  This limitation is indefinite because its meaning is not clear.  The claim limitation could be interpreted to mean that the preprocessing is performed on text data and a success score, wherein the text data only includes a plot summary, or the claim limitation could be interpreted to mean that the preprocessing is performed only on text data and a success score, wherein the text data includes a plot summary.  For examination purposes, the claim limitation will be interpreted to mean that the preprocessing is performed on text data and a success score, wherein the text data only includes a plot summary.
Claims 2 – 7, 10 – 12 and 14 – 16 depend from claim 1, and thus recite the limitations of claim 1, and do not resolve the indefinite language from claim 1.
Allowable Subject Matter
Claims 1 – 7, 10 – 12 and 14 – 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657